number release date cc el gl b2 december uil ’0’4 cid cid dollar_figure ’6 department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no december supreme court finds tax_lien attaches to estate property despite disclaimer high and drye in a unanimous decision only a month after oral argument the supreme court ruled that an individual’s state law disclaimer did not prevent pre-existing tax_liens from attaching to an inheritance in drye family trust v united_states u s lexis s ct date this significant victory for the government confirms the primacy of the federal_tax_lien over state laws designed to protect property from the reach of creditors it resolves a split among the circuits over whether the federal_tax_lien under sec_6321 attached to the taxpayer's right to inherit if the taxpayer later disclaimed his inheritance under state law the taxpayer’s mother died intestate leaving an estate of about a quarter of a million dollars in real and personal_property at the time of his mother’s death the taxpayer was insolvent and owed over dollar_figure in federal taxes the service had valid federal tax_liens against all of his property or rights to property six months after successfully petitioning to be administrator of his mother’s estate the taxpayer validly disclaimed all interest in his mother’s estate under arkansas law the proceeds of the estate passed to the taxpayer’s daughter who promptly placed them in a spendthrift trust the taxpayer was one of the beneficiaries of the trust the service successfully levied against the trust as the taxpayer’s nominee the trust’s assets were held by a third party the trust responded by filing a wrongful_levy action against the service the district_court concluded that the government held valid tax_liens against all of the taxpayer’s property and rights to property which included the assets conveyed in the mother’s estate the court further found that the taxpayer’s disclaimer was invalid and fraudulent as the trust was merely the taxpayer’s alter ego or nominee on appeal the eighth circuit affirmed the eight circuit began by reciting the well-established standard that state law controls the nature of an interest in property but federal_law determines whether such a right or interest is subject_to a tax_lien under sec_6321 disagreeing with 120_f3d_592 5th cir applying texas law found an estate’s bequest bulletin no december was merely an offer not a property right and 15_f3d_138 9th cir applying arizona law held timely renunciation prevents taxpayer from acquiring interest in estate property the court_of_appeals agreed with 22_f3d_455 2d cir applying new york law held property interest vests upon decedent’s death and so before renunciation in drye the eighth circuit held that the pre- existing federal tax_liens attached to the taxpayer’s state law right to his share of the estate at the time his mother died the state law fiction of disclaimer cannot overcome the federal consequences of the tax_liens the eighth circuit agreed that there were valid policy considerations favoring the disclaimer’s precedence however the court_of_appeals noted that congress clearly intended sec_6321 to reach any and all pecuniary interests to which a taxpayer may be entitled to satisfy outstanding tax_liability nor the court determined is any disclaimer included in sec_6334 which exempts specified property or rights and no other from federal levy the supreme court affirmed the eighth circuit in a unanimous decision by justice ginsburg the court held for the government that the code's prescriptions are most sensibly read to look to state law for delineation of the taxpayer's rights or interests in the property the government seeks to reach but to leave to federal_law the determination whether those rights or interests constitute 'property' or 'rights to property' under sec_6321 applying that analysis the court observed that an expectancy to inherit under arkansas law is assignable although the court made clear that it was not deciding whether assignability was a necessary feature of property for federal tax purposes a right to inherit or to channel the inheritance to a close family_member the next lineal descendant cannot simply be written off as a mere personal right to accept or reject a gift the court concluded according to the court that right was property or a right to property subject_to the government's federal_tax_lien liens state law effect of bankruptcy code cases automatic_stay sec_362 tax_court proceeding durham farms v united_states bankr lexis d or date - the bankruptcy court held that the automatic_stay does not apply to tax redetermination proceedings brought in tax_court by tefra partners because there is no provision in the bankruptcy code for payment of federal taxes by a bankrupt partnership the tax_court proceedings cannot concern the bankrupt partnership within the meaning of b c sec_362 bankruptcy code cases determination of tax_liability assessment of tax determined by bankruptcy court klippel v internal_revenue_service aftr2d bankr d n j date - bankruptcy court abstains from determining the dischargeability of an sec_6672 trust fund recovery penalty liability in a no-asset chapter bulletin no december because the determination would have no effect on the administration of the bankruptcy case the court held the debtor could seek a determination in any other appropriate forum without involving the bankruptcy court in a determination that would serve no bankruptcy purpose bankruptcy code cases exceptions to discharge bankruptcy code cases priorities sec_507 in re gust u s app lexis 11th cir date - the 11th circuit summarily upheld the district court’s decision in this case the debtor argued that under b c a a the government’s secured tax claim was dischargeable relying on 121_f3d_1383 10th cir victor held that by referencing sec_507 b c a a addresses only unsecured taxes for dischargeability purposes the district_court disagreed with this contention finding section a a focuses on the kind of tax described by sec_507 rather than the type of claim that may be filed therefore a secured federal claim is not dischargeable under sec_507 in a chapter bankruptcy bankruptcy code cases priorities sec_507 237_br_918 bankr n d tex - court held that a criminal restitution judgment was not entitled to priority treatment under b c sec_507 debtor pled guilty to mail fraud and tax_evasion charges and was ordered to pay restitution subsequently the debtor filed for bankruptcy the united_states neither filed a proof_of_claim nor objected to the debtor’s chapter discharge the court found despite the language of u s c c restitution is a lien as if the liability of the person fined were a liability for a tax assessed under the internal_revenue_code that there is no specific reference to criminal restitution in the list of priorities under b c sec_507 further the court held the twin purposes of restitution - deterring and punishing the wrongdoer - are undermined when innocent creditors are required to help pay for a debtor’s criminal sanctions since the united_states still retains a nondischargeable restitution judgment it is not harmed liens filing misnomer villard v united_states 176_f3d_479 5th cir unpublished - in an unpublished opinion the fifth circuit affirmed that a federal_tax_lien filed against white-hall windermere company inc was effective against the taxpayer whitehall-windermere company inc so as to defeat a subsequent judgment creditor’s lien liens priority over attorneys reed steven v hip health plan of florida inc u s dist lexis s d fla date - the district_court adopted the magistrate judge’s report of date in this case an advertising agency sued a health care plan then switched attorneys the second counsel obtaining a favorable settlement which was subject_to both attorneys’ liens the service which had a lien against bulletin no december the health care plan agreed that the second counsel was entitled to priority under sec_6323 but disputed payment to the advertising agency’s first set of attorneys the court found that the first attorney’s charging lien was entitled to superpriority status under sec_6323 because florida law provides that an attorney’s charging lien relates back to the time the attorney first began representing the client the court also disagreed with the service that the total attorneys’ compensation was limited to the standard adopted by florida bar rules the court found that since the advertising agency had two sets of attorneys both were entitled to reasonable_compensation summonses united_states v nixon u s dist lexis s d fla date - service issued summons to corporate officers regarding the corporation’s tax_liability the court quashed the summonses finding the service failed to comply with newly-enacted sec_7602 which requires notice to the taxpayer prior to any contact with a third party the service which did not send the required notice argued that because of the close relationship of the officers to the taxpayer corporation the officers were not third parties and sec_7602 did not apply the court disagreed and further found no good_faith exception to the requirements of the statute summonses third party summonses notice to person identified barmes v united_states u s app lexis 7th cir date - seventh circuit dismissed taxpayers’ petition to quash third-party_summons the service issued a summons to the taxpayer’s bank but did not provide them a copy the taxpayers argued that since the summons was not issued solely in aid of collection as required by sec_7609 the summons was invalid the court_of_appeals disagreed holding that the statute did not contain the word solely and therefore a summons issued for more than one purpose qualified for the sec_7609 notification exception if one purpose of that summons was to aid in collection as the revenue_officer testified it did the court also disagreed with the taxpayer’s argument that the service qualifies for the exception to notification only if the subject of the third-party_summons is also the taxpayer named in the assessment summonses third party summonses right to intervene or proceeding to quash clay iv v united_states u s app lexis 6th cir date - taxpayer’s suit to quash third-party_recordkeeper summons was properly dismissed the sixth circuit affirmed because the taxpayer failed to file within the days allowed under sec_7609 a proceeding to quash as with any suit against the united_states requires waiver of the government’s sovereign immunity in this case the government’s waiver and also the court’s jurisdiction ends when the twenty-day limitation has run the court_of_appeals found unpersuasive the taxpayer’s argument that fed r civ p e added three days bulletin no december to this period because notice of the summons was mailed to them first sec_7609 specifically mandates filing within days notwithstanding any other law or rule_of law second rule e provides additional time only for a party and as no suit yet had been filed the taxpayer could not be considered a party
